 


109 HRES 43 IH: Urging the European Council to continue to maintain its embargo on the sales of arms to the People’s Republic of China.
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 43 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mrs. Jo Ann Davis of Virginia (for herself, Mr. Smith of New Jersey, Mr. Burton of Indiana, Mr. King of New York, Mr. McCotter, Mr. Berman, and Mr. Blumenauer) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Urging the European Council to continue to maintain its embargo on the sales of arms to the People’s Republic of China. 
  
Whereas on June 4, 1989, the Government of the People’s Republic of China ordered an unprovoked, brutal, and indiscriminate assault on thousands of peaceful and unarmed demonstrators in and around Tiananmen Square by units of the People’s Liberation Army, which resulted in at least 1,000 deaths and several thousand injuries; 
Whereas in response to the military assault in Tiananmen Square on June 4, 1989, the President of the United States condemned the actions of the Government of the People’s Republic of China against participants in the pro-democracy movement in China and took several concrete steps to respond to the repression of the movement, including suspending all exports of items on the United States Munitions List, including arms and defense-related equipment, to the People’s Republic of China; 
Whereas on June 26, 1989, in Madrid, the European Council, which represents the member-states of the European Union (EU), strongly condemned the brutal repression taking place in China and introduced an embargo on trade in arms with the People’s Republic of China; 
Whereas the Department of State’s Country Report on Human Rights Practices for 2003 stated the Chinese government's human rights record remained poor; the Government continued to commit numerous and serious abuses; there was backsliding on key human rights issues during the year, including arrests of individuals discussing sensitive subjects on the Internet, health activists, labor protesters, defense lawyers, journalists, house church members, and others seeking to take advantage of the space created by reforms; 
Whereas on September 15, 2004, the People’s Republic of China was designated by the Secretary of State as a “country of particular concern” for the sixth consecutive year for engaging in severe violations of religious freedom, including continued suppression of religious groups perceived to be threatening to government authority or national stability; 
Whereas the citizens of the People’s Republic of China still do not have the right to peacefully change their government and many who openly express dissenting political views are harassed, detained, or imprisoned; 
Whereas the European Parliament has noted that the human rights situation in the People’s Republic of China remains unsatisfactory and that there has been little tangible progress made with regard to the human rights dialogue between the EU and China; 
Whereas in a resolution adopted in December 2003 the European Parliament expressed its strong belief that the People’s Republic of China must take actions to improve human rights and the rule of law and needs to prove it has made significant progress on human rights; 
Whereas in its resolution of October 2003 on the annual report from the European Council to the European Parliament relating to the issue of the European Union’s Common Foreign and Security Policy, the European Parliament insisted on a peaceful resolution of the Taiwan issue through dialogue across the Taiwan Straits; 
Whereas several Member states of the European Union have now proposed to lift the ban on the sale of arms to the People’s Republic of China; 
Whereas lifting the current ban on the sale of arms to the People’s Republic of China by the European Union could result in serious and dangerous long-term consequences for regional stability; and 
Whereas the European Parliament, in a resolution adopted on December 18, 2003, and again on November 17, 2004, expressed its grave concerns for lifting the arms embargo and called on the European Council and the Member states to maintain the European Union’s embargo on trade in arms with the People’s Republic of China and not to weaken the existing national limitations on such arms sales: Now, therefore, be it 
 
That the House of Representatives— 
(1)joins with the European Parliament in calling on the European Council and the Member states of the European Union not to lift the embargo on the sale of arms to the People’s Republic of China and not to weaken existing national limitations on such arms sales;  
(2)expresses its concerns over the continuing unacceptable human rights conditions inside the People’s Republic of China;  
(3)encourages the United States Government and the European Union to join together in a cooperative effort to develop a common strategy to seek improved human rights conditions in the People’s Republic of China, to promote regional stability, and to help improve political relations between the People’s Republic of China and Taiwan; and 
(4)urges the United States Government and the European Union to initiate discussions on how the European code-of-conduct can be strengthened in order to ensure that sufficient safeguards are in place to make it difficult to sell or transfer arms or technology to the People’s Republic of China and to consider entering into negotiations to develop a new transatlantic agreement on the future sale or transfer of arms or military technology to countries of concern. 
 
